Case 2:19-cv-00271-SPC-MRM Document 12 Filed 08/14/19 Page 1 of 3 PageID 79



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

NORRIS WILLIAMS

       v.                                 Case No. 2:19-cv-271-FtM-38MRM

UNITED STATES OF AMERICA


    UNITED STATES’ RESPONSE TO PETITIONER’S AMENDED
   MOTION TO VACATE SENTENCE PURSUANT TO 28 U.S.C. § 2255

       Petitioner filed an Amended Motion to Vacate, Set Aside, or Correct

Sentence, pursuant to 28 U.S.C. § 2255. Petitioner indicated that the only

amendment to the motion is the addition of footnote one. A quick reading of

petitioner’s amended motion confirms that footnote one appears to be the only

change. Footnote one references a civil action the petitioner filed to obtain

unknown and unidentified documents from the DEA file.

       With respect to footnote one, the United States reiterates its arguments that:

(1) petitioner fails to allege anything more than mere speculation about the

documents’ contents, which is insufficient to carry petitioner’s burden on a motion

pursuant to 28 U.S.C. § 2255; (2) to the extent the defendant is seeking

information related to the confidential informant, the confidential informant did

not participate in any of the charged sales, nor did the confidential informant

testify at trial; and (3) Petitioner virtually admitted, on the stand, to the elements

of the offense, and his only argument was the DEA, not the confidential

informant, forced him to purchase the full kilogram of heroin.
Case 2:19-cv-00271-SPC-MRM Document 12 Filed 08/14/19 Page 2 of 3 PageID 80



      The United States otherwise re-incorporates its prior response to the

petitioner’s motion, doc. 7, and all the arguments made therein. For reasons set

forth herein and in the United States’ prior response, the Court should deny the

petitioner’s motion to vacate.

                                       Respectfully submitted,

                                       MARIA CHAPA LOPEZ
                                       United States Attorney

                                 By:   /s/ Charles D. Schmitz
                                       Charles D. Schmitz
                                       Assistant United States Attorney
                                       United States Attorney No. 159
                                       2110 First Street, Suite 3-137
                                       Ft. Myers, Florida 33901
                                       Telephone: (239) 461-2200
                                       Facsimile: (239) 461-2219
                                       E-mail: Charles.Schmitz@usdoj.gov




                                         2
Case 2:19-cv-00271-SPC-MRM Document 12 Filed 08/14/19 Page 3 of 3 PageID 81




  Norris Williams v. United States        Case No. 2:19-cv-271-FtM-38CM

                         CERTIFICATE OF SERVICE

        I hereby certify that on August 14, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following CM/ECF participants:

        Robert Peter Harris
        Rharris@robertharrislawfirm.com



                                          /s/ Charles D. Schmitz
                                          Charles D. Schmitz
                                          Assistant United States Attorney
